NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

RAY VINCENT THOMAS,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-2322
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 22, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Collier County; James R. Shenko,
Judge.

Ray Vincent Thomas, pro se.


PER CURIAM.

             Affirmed. See Logan v. State, 846 So. 2d 472 (Fla. 2003); Bizzell v. State,

912 So. 2d 386 (Fla. 2d DCA 2005); Harris v. State, 818 So. 2d 567 (Fla. 2d DCA

2002).



BLACK, SALARIO, and BADALAMENTI, JJ., Concur.